NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRENT JACKSON,                                  No. 18-71248

                Petitioner-Appellant,           Tax Ct. No. 9099-17

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Brent Jackson appeals pro se from the Tax Court’s order dismissing for

failure to state a claim his petition challenging the Commissioner of Internal

Revenue’s notice of tax deficiency for the 2011 tax year. We have jurisdiction

under 26 U.S.C. § 7482(a)(1). We review de novo. Grimes v. Comm’r, 806 F.2d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1451, 1453 (9th Cir. 1986). We affirm.

      The Tax Court properly dismissed Jackson’s petition for failure to state a

claim because Jackson failed to set forth “a clear and concise assignment” of error

or any facts demonstrating error in the Commissioner’s determinations. T.C.R.

36(b)(4); Urban v. Comm’r, 964 F.2d 888, 889-890 (9th Cir. 1992) (noting that the

requirements of the Internal Revenue Manual are “not mandatory”); Hughes v.

United States, 953 F.2d 531, 536 (9th Cir. 1992) (explaining that “[t]he delegation

of authority down the chain of command, from the Secretary, to the Commissioner

of Internal Revenue, to local IRS employees constitutes a valid delegation by the

Secretary to the Commissioner, and a redelegation by the Commissioner to the

delegated officers and employees”); see also United States v. Hanson, 2 F.3d 942,

945 (9th Cir. 1993) (rejecting the argument that a natural born citizen of a state is

not subject to the tax code); United States v. Buras, 633 F.2d 1356, 1361 (9th Cir.

1980) (explaining that “the Sixteenth Amendment is broad enough to grant

Congress the power to collect an income tax regardless of the source of the

taxpayer’s income”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

                                           2                                    18-71248
      Jackson’s motion to take judicial notice (Docket Entry No. 10) is denied as

moot. Jackson’s motion to correct his address and the case caption (Docket Entry

No. 11) is granted in part to update his current mailing address on file with the

court but denied in all other respects. Jackson’s request for an evidentiary hearing,

set forth in the opening brief, is denied.

      AFFIRMED.




                                             3                                 18-71248